United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-5303                                                September Term, 2021
                                                                      1:21-cv-03058-UNA
                                                      Filed On: June 15, 2022
Jonathan C. Bertanelli,

              Appellant

       v.

Charlotte A. Burrows, et al.,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE: Katsas and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the emergency
motion to seal, the motion to augment the record, and the motion to exceed page limits,
it is

       ORDERED that the emergency motion to seal be granted in part. The Clerk is
directed to maintain under seal the motion to seal. The motion is denied in all other
respects, as appellant has shown no basis to warrant sealing of these judicial records.
See Johnson v. Greater Se. Cmty. Hosp. Corp., 951 F.2d 1268, 1277 (D.C. Cir. 1991)
(noting the “strong presumption in favor of public access to judicial proceedings”). It is

        FURTHER ORDERED that the motion to augment the record be denied.
Appellant has not shown that supplementation of the record on appeal is appropriate
under Federal Rule of Appellate Procedure 10(e)(2)(C), or that it “would establish
beyond any doubt the proper resolution of the pending issues” or is otherwise “in the
interests of justice.” Colbert v. Potter, 471 F.3d 158, 166 (D.C. Cir. 2006) (internal
citations and quotation marks omitted). It is

       FURTHER ORDERED that the motion to exceed page limits be granted. It is
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5303                                                September Term, 2021

       FURTHER ORDERED AND ADJUDGED that the district court’s November 24,
2021 dismissal order be affirmed. Congress has not authorized, either expressly or
impliedly, a cause of action against the Equal Employment Opportunity Commission for
challenges to its processing of a claim. See Smith v. Casellas, 119 F.3d 33, 34 (D.C.
Cir. 1997) (per curiam).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam



                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2